Citation Nr: 0521690	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-09 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for a right shoulder 
disorder.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March to December 1992.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a June 2001 
rating decision of the Houston Department of Veterans Affairs 
(VA) Regional Office (RO), which denied service connection 
for multi-directional instability of the upper extremities, 
bilaterally (claimed as a left shoulder disorder), and an 
August 2001 RO decision which declined to reopen a claim of 
service connection for a right shoulder disorder on the 
ground that new and material evidence had not been received.  
In March 2003, the Board granted the veteran's motion to 
advance his appeal on the Board's docket.  This case was 
before the Board in May 2003, when the Board remanded the 
case for additional development.  The case was then before 
the Board in July 2004, when the Board denied service 
connection for a left shoulder disorder, and reopened the 
claim of service connection for a right shoulder disorder and 
remanded that issue for further development.  The veteran did 
not appeal the Board's July 2004 denial of service connection 
for a left shoulder disorder.  Accordingly, that issue is no 
longer before the Board.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107) became law.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record indicates that 
the veteran has received adequate notification of the VCAA 
and implementing regulations.  
In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans, et al. v. Secretary of Veterans Affairs (DAV), 327 
F.3d 1339 (Fed. Cir. 2003).  The Federal Circuit held that 
38 C.F.R. § 19.9(a)(2) was invalid because in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of local jurisdiction (AOJ) for initial consideration 
and without having to obtain the appellant's waiver, which 
was contrary to 38 U.S.C.A. § 7104(a).  

Here, the record has been supplemented with additional 
evidence (VA medical records dated through December 2004 and 
received by the Board in January 2005, and additional VA 
medical records received by the AMC in February 2005) that 
has not been reviewed by the RO since the most recent 
supplemental statement of the case (SSOC) was issued in April 
2004.  The veteran has not waived AOJ initial consideration 
of this evidence.  Under the Federal Circuit case cited above 
(DAV), the Board has no recourse but to remand the case for 
AOJ initial consideration of the additional evidence.  

Furthermore, in July 2004 the Board remanded the case with a 
directive that the veteran be scheduled for VA orthopedic 
examination to determine "whether the veteran has a right 
shoulder disorder related to service (or whether any such 
disorder is due to other etiology)."  The Board also 
required that the claims folder "must be reviewed by the 
examiner in conjunction with the examination."  The record 
reflects that the RO sent a letter to the veteran via 
certified mail notifying him of a VA examination scheduled 
for August 18, 2004, and the letter further indicated the 
time and place of the examination.  The claims folder, 
however, does not contain a copy of a VA examination report 
dated in August 2004 or at any time subsequent to the July 
2004 remand.  What the record indicates is that a VA 
examination was requested by the AMC in July 2004, but 
examination was "[c]ancelled by MAS."  It also appears that 
an orthopedic examination was again requested in May 2005, 
and the status of that examination remains "open."  There 
is no report of a VA examination dated in May 2005 (or later) 
associated with the claims folder.  Accordingly, it appears 
that there has not been adequate compliance with the 
directives of the July 2004 Board remand, inasmuch as there 
is no VA examination report of record that complies with 
directives of the remand, including the requirement that the 
claims folder be available to the examiner for review in 
conjunction with the examination (or that development is 
still proceeding and the file was returned to the Board 
prematurely).  A remand confers, as a matter of law, a right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  [Moreover, if an examination was 
conducted pursuant to the July 2004 remand, but a record of 
such examination is not yet associated with the claims 
folder, then it would be evident that there are pertinent 
medical records which exist and are in the Government's 
possession, and such records are constructively of record.]  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, (1) in an 
original compensation claim, the claim shall be rated based 
on the evidence of record; (2) in any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  38 
C.F.R. § 3.655.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should determine whether a VA 
examination has been conducted pursuant 
to the directives of the July 2004 Board 
remand, and if so, a report of such 
examination should be associated with the 
claims file, along with indication that 
the claims file was reviewed by the 
examiner in conjunction with the 
examination.  

If a VA examination pursuant to the July 
2004 remand has not yet been 
accomplished, the RO should again arrange 
for a VA orthopedic examination to 
determine whether the veteran has a right 
shoulder disorder related to service (or 
whether any such disorder is due to other 
etiology).  The veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  Based 
on review of the record and examination 
of the veteran, the examiner should 
provide a diagnosis for any current right 
shoulder disorder the veteran has, and 
opine whether such disorder at least as 
likely as not had its origin or became 
worse during the veteran's active 
service.  The examiner must explain the 
rationale for all opinions given.

2.  The RO should then review the claim.  
If it remains denied, the RO should 
provide the veteran and his 
representative an appropriate SSOC, and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The veteran has the right to submit additional 
evidence/argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This 
claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board 
for additional development or other appropriate action must 
be handled in an expeditious manner.



	                  
_________________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


